DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 17 March, 2021.
Claims 1, 2, 4 and 6 have been amended. 
Claim 5 has been cancelled.
Claims 1 – 4 and 6 - 10 are currently pending and have been examined.
The present application is a continuation-in-part of U.S. Application Number12/573,616 now Abandoned.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March, 2021 has been entered.
Claim Objections
Claims 1, 4 and 7 – 9 are objected to because of the following informalities:  The amendment filed on 17 March, 2021 fails to incorporate the amendment filed on 2 October, 2020.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “analyzing said vascular structure to determine the potential for manifestations of various medical conditions by determining the timing of an event or stress by combining the placental measures into a dedicated predictive model and using said model to assess future health risks to a patient”. The claims are directed to a computer implemented method and operations recited in terms of their functionality. However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that execute the claimed dedicated predictive model in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. How the timing of an event or stress and placental measures are evaluated is not disclosed. As such the claim is unreasonably broad and encompasses any evaluation leading to unpredictable results. No examples of the analysis are given requiring undue experimentation to achieve the same results.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 - 10 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 1 and 9 recite various types of samples of the placenta. However, Claims 1 and 9 are limited to obtaining an image of the chorionic surface and using algorithms to determine the vascular structure of that surface. Examiner cannot determine the metes and bounds of the claim. For example, it is unclear how a sample that is limited to a portion of the placenta, the placental shape, the umbilical cord or the membranes allows the imaging and vascular structure to be determined from an image of the chorionic surface. As described in the specification, the chorionic surface is the surface of the entire placenta on the side where the umbilical cord enters.
Additionally, Claim 1 recites: “selecting corrected digital image data to input. . .”; and Claim 9 recites: “deciding which corrected digital image data to input. . .” into the computer for analysis. Examiner cannot determine the metes and bounds of the claims. In particular, the claims are limited to a single image; therefore, it is unclear how to select from among one image.
Claim 6 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claim 6 recites various types of imaging devices. However, Claim 1 is limited to obtaining an image of the chorionic surface. Examiner 
Claims 1 – 4 and 6 - 10 are further rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. The claims recite terms for which there is no antecedent basis in the claims.
Claims 1 and 9: the terms “the placenta” (in the preamble); “the selected capturing device” and “the vascular structure”;
Claim 4: “determining the timing of an even or stress”; “the placental measures”. It appears that Claim 4 should depend from Claim 3;
Claim 7: “the physician”; “the region”; and “the regions”;
Claim 8: “the data”; “the fetus”.
Additionally, Claims 1 and 9 recite: “determining the need for early monitoring, intervention or potential treatment for medical conditions likely to manifest as a child grows older”. Examiner cannot determine the metes and bounds of the claims. The claims are directed to obtaining and analyzing an image of a placenta, allowing the vascular structure to be interpreted to determine the potential for a future medical condition. However, the recited “child” is not associated in any way with the recited placenta, nor is the determined need associated with the interpretation. Thus, the broadest reasonable interpretation of the claims includes determining the need for monitoring, etc. for ANY child.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of predicting the potential for manifestation of various medical conditions by analyzing a placenta comprising: 
determining the need for early monitoring, intervention or potential treatment for medical conditions likely to manifest as a child born from said placenta grows older; 
selecting and identifying a sample of the placenta from the group comprising the entire placenta, portions of the placenta, the placental shape, the umbilical cord, or the membranes to analyze by computer applied mathematical algorithms, 
determining a proper capturing device to obtain a three-dimensional image of the sample; 
preparing said placental sample to be analyzed; 
staining the placental sample;
obtaining a three-dimensional digital image of the chorionic surface of the placental sample by use of said selected capturing device; 
receiving the digital image in a computing device; 
manually correcting for errors inherent in digital image acquisition; 
selecting corrected digital image data to input into the computer for analysis; 
initiating the computer to perform an analysis on the corrected digital image data using one or more algorithms to determine a vascular structure of said placenta; and 
interpreting said vascular structure to determine the potential for manifestation of various medical conditions.

Claim 19 recites similar limitations.
Claims 1 – 4 and 6 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
initiating the computer to perform an analysis on the corrected digital image data using one or more algorithms to determine a vascular structure of said placenta; and 
interpreting said vascular structure to determine the potential for manifestation of various medical conditions.

In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite a judicial exception - “a law of nature and natural phenomenon” including naturally occurring principles/relations and nature based products.  The claims are directed to a diagnostic method – i.e. a method of predicting various medical conditions based on the relationship between characteristics of the vascular structure of a placenta and the risk of manifestations of various medical conditions. The specification supports the conclusion that the claims are directed to a naturally occurring relation. For example, bacterial infections, the integrity of the connective tissue, placental shape, quantitation of chorionic branching structure, villous maturation, etc. are indicators of various medical conditions. (0049 – 0056) The specification discloses: “The timing of events that change the development of the placental vasculature are correlated with fetal characteristics that are, in turn, strongly associated with childhood health risks.”; and “The inventors have discovered that placental vascular branching affects placental efficiency and affect birth weight independently of placental weight.” (0059)  “The inventor has discovered that the location of the insertion point of the umbilical cord is an important indicator of abnormal As such, the claims recite a judicial exception - “a law of nature and natural phenomenon”.
Examiner notes that many of the recited steps are, or can be performed mentally including: 
determining the need for early monitoring, intervention or potential treatment for medical conditions likely to manifest as a child born from said placenta grows older; 
selecting and identifying a sample of the placenta, including one or more of said placenta, including the entire placenta, portions of said placenta, the shape of said placenta, the membranes of said placenta, and the associated umbilical cord to analyze by computer applied mathematical algorithms, 
determining a proper capturing device to obtain a three-dimensional image of the sample; 
manually correcting for errors inherent in digital image acquisition; 
interpreting said vascular structure to determine the potential for manifestation of various medical conditions.

STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
determining the need for early monitoring, intervention or potential treatment for medical conditions likely to manifest as a child grows older; 
selecting and identifying a sample of the placenta from the group comprising the entire placenta, portions of the placenta, the placental shape, the umbilical cord, or the membranes to analyze by computer applied mathematical algorithms; 
determining the proper capturing device to obtain a three-dimensional image of the sample; 
preparing said placental sample to be analyzed; 
staining said placental sample;
obtaining a three-dimensional digital image of the chorionic surface of the placental sample by use of the selected capturing device; 
receiving the digital image in a computing device; 
manually correcting for errors inherent in digital image acquisition; 
selecting corrected digital image data to input into the computer for analysis.

However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. The additional Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the judicial exception into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the judicial exception. Selecting samples, determining the proper capture device, preparing the sample, staining sample, correcting image errors and selecting an image for analysis are well-understood, routine and conventional functions in medicine, as disclosed in the specification. Obtaining and receiving images is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer, a capturing device). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 and 6 - 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 9,595,099 B2 in view of Claims 1 – 4 of U.S. Patent No. 8,565,507 B2 and in view of Malmros et al.: (US PGPUB 2003/0026762 A1) in view of Unger et al.: (US 5,420,176 A) in view of Sun et al.: (US PGPUB 2005/0240099 A1) in view of Doi et al.: (US 4,841,555); in view of “Placental Pathology in egg donor pregnancies”; Gundogan et al:; in view of Okuzawa: (US PGPUB 2003/0194177 A1); in view of Yan et al.: (US PGPUB 2007/0002275 A1) in view of Babacan et al.: (US PGPUB 2009/0268970 A1). U.S. Patent No. 9,595,099 B2 discloses selecting and preparing a placental sample (i.e. staining), obtaining an image of the sample, performing a computer analysis of the sample to assess future health risks, including using algorithms for segmentation. U.S. Patent No. 8,565,507 B2 discloses assessing the timing of an event or stress. These disclosures include different placental samples and an imaging device. The combination does not disclose using polarized light, cropping, removing glare connectivity, top hat filers or Laplace’s equation. However, these features are disclosed by the remaining references.
Prior Art
Examiner notes the prior art made of record in the parent application 12/573,616 now Abandoned, as well a related applications including 12/714,088 now Abandoned, 14/244,181 now US 9,595,099, 12/718,445 now US 8,565,507, and 12/153,724 now US 8,170,710. These references are not cited herein. Nonetheless, Applicant should disclose these references in an IDS.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz: (US 5,720,291 A) in view of Kliman: (US PGPUB 2009/0326376 A1) and in view of Tearney et al.: (US PGPUB 2008/0097225 A1) in view of Sun et al.: (US PGPUB 2005/0240099 A1).
CLAIMS 1 and 9
Schwartz discloses a system for obtaining 3-D images of a placenta that includes the following limitations:
identifying a sample of the placenta for analysis wherein said sample to be analyzed is selected from the group comprising the entire placenta, portions of the placenta, the placental shape, the umbilical cord, or the membranes; (Schwartz col. 2 line 25 – 38);
obtaining a three-dimensional digital image of the placental sample by use of the selected capturing device; receiving the digital image in a computing device; initiating the computer to perform an analysis on the corrected digital image data using one or more algorithms to determine the vascular structure of the placenta; and interpreting said vascular structure to determine the potential for manifestation of various medical conditions; (Schwartz col. 1 line 7 – 9, line 25 – 49; col. 2 line 25 – 38; col. 4 line 24 – 42; col. 6 line 28 – 31).
Schwartz discloses a system for obtaining a 3-D image of a placental sample in a computer (i.e. a Doppler processor). The computer uses algorithms to segment blood flow information in the image and differentiate the vascular structure of the placenta. A physician may use the image to diagnose the development of the fetus and the viability of the placenta in order to assess fetal nourishment and growth.
With respect to the following limitations:
selecting and identifying a sample of the placenta to analyze by computer applied mathematical algorithms, determining the proper capturing device to obtain a three-dimensional image of the sample; selecting corrected digital image data to input into the computer for analysis; determining the need for early monitoring, intervention or potential treatment for medical conditions likely to manifest as a child grows older; (Kliman 0010 – 0012, 0021, 0028, 0029, 0031, 0033 – 0037).
Kliman discloses a method and system for determining placental volume that includes determining the future health of a fetus based on placental volume, mass or shape. Kliman obtains a 3-D image from one of a variety of imaging devices and based on an analysis of the image determines the need for monitoring and/or treatment. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz so as to have included determining the future health of a 
The combination of Schwartz/Kliman does not expressly disclose an image of the chorionic surface of the placental sample. Tearney discloses obtaining 3-D color images of the chorionic plate of a placenta for use in diagnosis and treatment (0003, 0004, 0056). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman so as to have included imaging the chorionic surface of a placenta, in accordance with the teaching of Tearney, in order to diagnose and treatment fetal conditions.
With respect to the following:
manually correcting for errors inherent in digital image acquisition; (Sun Abstract, 0007, 0026).
The combination of Schwartz/Kliman/Tearney does not expressly disclose manually correcting images. Examiner notes that the specification discloses cropping the image as a specific manual correction technique. Sun discloses obtaining medical images and manually cropping an area of interest. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included manually cropping an image, in accordance with the teaching of Sun, in order to focus on a particular segment of the image for analysis.
With respect to the following:
preparing said placental sample to be analyzed; staining said placental sample.
The combination of Schwartz/Kliman/Tearney does not expressly disclose these steps. Nonetheless, Examiner asserts that these steps are old and well known in medicine. For example, 
CLAIMS 3, 6 and 8
The combination of Schwartz/Kliman/Tearney/Sun discloses the limitations above relative to Claim 1. Additionally, Schwartz discloses the following limitations:
wherein the vascular structure is further analyzed by one or more dedicated mathematical algorithms including image segmentation, branching metrics, Fourier analysis, or other graph or network metrics that are used to assess the timing of an event or stress including infection to the developing placenta or fetus; (Schwartz col. 4 line 24 – 42);
wherein the proper capturing device to obtain the highest quality three-dimensional image of said sample is selected from the group consisting of film, a digital camera, a 3D scanner, confocal microscopy, or 3D printing and said capturing device is used in conjunction with a microscope having a resolution capable of magnification of 20-40x power; (Schwartz col. 1 line 25 – 41);
analyzing the data to quantify the effect of abnormal placental growth on the fetus and predicting abnormal function of organs that are undergoing branching growth at the same time as the placenta; (Schwartz col. 1 line 25 – 41).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz: (US 5,720,291 A) in view of Kliman: (US PGPUB 2009/0326376 A1) and in view of Tearney et al.: (US PGPUB 2008/0097225 A1) and in view of Malmros et al.: (US PGPUB 2003/0026762 A1).


CLAIM 2
The combination of Schwartz/Kliman/Tearney discloses the limitations above relative to Claims 1. With respect to the following limitations:
wherein the digital image is obtained by configuring said selected capturing device to use polarized light or a polarized filter, and preparing said placental sample includes treating said placental sample to increase transparency; (Malmros 0133).
The combination of Schwartz/Kliman/Tearney does not expressly disclose obtaining an image using polarizing light or filter. Malmros discloses obtaining medical images using polarizing light and filters. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included polarizing light, in accordance with the teaching of Malmros, in order to differentiate tissue pathologies.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz: (US 5,720,291 A) in view of Kliman: (US PGPUB 2009/0326376 A1) and in view of Tearney et al.: (US PGPUB 2008/0097225 A1) and in view of Unger et al.: (US 5,420,176 A).
CLAIM 10
The combination of Schwartz/Kliman/Tearney discloses the limitations above relative to Claims 1. With respect to the following limitations:
wherein barium is used to stain said placental sample in order to improve contrast between the vascular structures and surrounding tissues in order that the vascular structure color turns lighter thereby facilitating separation of the vascular structure from said surrounding tissues for analysis; (Unger Column 1 line 15 – 35).
.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz: (US 5,720,291 A) in view of Kliman: (US PGPUB 2009/0326376 A1) and in view of Tearney et al.: (US PGPUB 2008/0097225 A1) and in view of Sun et al.: (US PGPUB 2005/0240099 A1) in view of Doi et al.: (US 4,841,555); in view of “Placental Pathology in egg donor pregnancies”; Gundogan et al:; in view of Okuzawa: (US PGPUB 2003/0194177 A1); in view of Yan et al.: (US PGPUB 2007/0002275 A1) in view of Babacan et al.: (US PGPUB 2009/0268970 A1).
CLAIM 7
The combination of Schwartz/Kliman/Tearney discloses the limitations above relative to Claims 1. With respect to the following limitations:
cropping the three-dimensional image to make the algorithm calculations more accurate; (Sun Abstract, 0007, 0026, 0038).
The combination of Schwartz/Kliman/Tearney does not expressly disclose cropping images. Examiner notes that the specification discloses cropping the image as a specific manual correction technique. Sun discloses obtaining medical images and manually cropping an area of interest to improve a registration algorithm. Therefore, it would have been obvious to one of 
With respect to the following limitation:
removing glare by identifying pixels with intensities above a pre-determined threshold and excluding said pixels from the calculations; (Doi column 3 line 66 to column 4 line 43).
The combination of Schwartz/Kliman/Tearney does not expressly disclose removing glare. Doi discloses a system for removing glare from medical images by comparing pixels to a cutoff level and removing pixels that exceed the cutoff. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included reducing glare in an image, in accordance with the teaching of Doi, in order to improve contrast and sharpness.
With respect to the following limitation:
analyzing identified structures to determine whether said structures are connected or disjointed (Gundogan entire article). 
The combination of Schwartz/Kliman/Tearney does not expressly disclose analyzing structures as being connected of disjointed. Gundogan discloses a study of placental pathology that includes analyzing images of placenta to determine villitis of unknown etiology, chronic deciduitis, massive chronic intervillositis, and placental ischemia. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included determining the connected or disjointed characteristic of tissue structures of the placenta, in accordance with the 
With respect to the following limitation:
resetting the digital data collected by the image to reflect the proper structure as determined by the physician; (Okuzawa 0003, 0006, 0010, 0012, 0060 and 0082 - 0084).
The combination of Schwartz/Kliman/Tearney does not expressly disclose resetting digital image data. Okuzawa discloses a medical image processing system that includes resetting image processing parameters. A medical image is processed using parameters that are specified by default. A user can reset the parameters according to his preference. A user can alter the setting for image density, contrast or frequency bands and reset the values to a default setting. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included resetting image processing parameters according to a user’s preferences, in accordance with the teaching of Okuzawa, in order to obtain images that meet a user’s preferences.
With respect to the following limitation:
applying a top hat filter and dilating the region by several pixels; (Yan 0023, 0046). 
The combination of Schwartz/Kliman/Tearney does not expressly disclose applying a top-hat filter and dilating pixels. Yan discloses a medical image processing system that includes applying a top hat filter to a medical image and dilating pixels in the image. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included applying a top hat filter, in accordance with the teaching of Yan, in order to obtain segmented images.

using Laplace’s equation to fill in the regions; (Babacan 0051).
The combination of Schwartz/Kliman/Tearney does not expressly disclose using Laplace’s equation to fill in regions. Babacan discloses an image processing system that includes using Laplace’s equation to fill in pixels of an image. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included using Laplace’s equation to fill in pixels of an image, in accordance with the teaching of Babacan, in order to obtain complete re-sized images.
CLAIM 4
The combination of Schwartz/Kliman/Tearney discloses the limitations above relative to Claim 1. With respect to the following limitations:
analyzing said vascular structure to determine the potential for manifestations of various medical conditions by determining the timing of an event or stress by combining the placental measures into a dedicated predictive model and using said model to assess future health risks to a patient.
Applicant admits that the timing of events or stressors are known to affect the growth and development of the placenta or fetus which are strongly associated with childhood health risks – i.e. medical conditions. (specification 0058 – 0060) As such, Examiner takes Official Notice of these facts. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the placenta imaging system of Schwartz/Kliman/Tearney so as to have included determining potential medical conditions based on the timing of an event or stressor, in accordance with the Official Notice taken, in order to diagnose and treatment fetal .
Response to Arguments
Applicant's arguments filed 17 March, 2021 have been fully considered but they are not persuasive.
The U.S.C. 112 1st Rejection
Applicant assert that amending Claim 1 changes the scope of Claim 4. Initially, Examiner notes that the Applicant cites to language from the previously filed claims, not those filed on 3/17/2021. In particular, Applicant asserts that the “predictive model” recited in Claim 4 “encompasses that thought processes of the physician analyzing the results and allows the physician to determine whether there will be future health risks to the patient”. Examiner disagrees. Applicant previously cited to paragraph 165, 166, 169 and Example 8 (paragraph 220). Paragraphs 165/166 disclose taking an umbilical cord sample and using a standard procedure for preparing a slide from which an image is obtained. An algorithm extracts areas of edema that indicates an abnormal tissue function associated with poor neurodevelopmental outcome. There is no mention of the timing of an event or stress. The disclosed “dedicated predictive model” is not described as a human mental process. Similarly, paragraph 0169 (and 0170) disclose analyzing placental shape and other gross measures and their effect on the child’s development at seven years of age. There is no mention of the timing of an event or stress, or of a dedicated predictive model. Example 8 discloses a similar analysis where there is no mention of the timing of an event or stress or dedicated predictive model. Timing of events or stress is disclosed only in paragraph 0142 discloses assessing the timing of events using image analysis and using a dedicated predictive model. This is the only mention of the recited predictive model, mentioned only in passing. The specification provides no details as to how the predictive model 
The U.S.C. 112 2nd Rejection
Applicant assert that the amendment overcomes the rejection. Examiner disagrees. Claims 1 and 9 continue to recite selecting an image for analysis or deciding which image to analyze when only one image is obtained. Here, Applicant argues that “it is possible to generate multiple sets of data depending on how the sample is corrected”. This argument is both not commensurate with the scope of the claims, nor is this argument supported by the specification. Applicant declines to point to any place in the specification that supports this feature.
Similarly, many of the imaging devices in Claim 6 cannot be used to obtain an image of the chorionic plate. As described in the specification, the chorionic surface is the surface of the entire placenta on the side where the umbilical cord enters. On cannot obtain an image of the chorionic plate using microscopy techniques on samples deposited on a slide.
Examiner notes that many of the antecedent basis issues from the 7/8/2020 Office Action are re-stated herein.
The U.S.C. 101 Rejection
Applicant assert that the claims have been amended to overcome this rejection. In particular, Claim 1 has been amended to recite staining a sample thus physically altering naturally occurring cells. Staining samples is a routine process that is well-known in the art, even according to the specification and is used as a part of the extra-solution data gathering step. This is similar to Ariosa Diagnostics where a biological sample including a paternally inherited nucleic acid is amplified before detecting the presence of the nucleic acid. Amplifying includes a conventional polymerase chain reaction process – a process that extends short-single stranded synthetic oligonucleotides or primers using repeated cycles of heat denaturation, primer Ariosa, the recited staining step is a part of the extra-solution data gathering process, and is purely conventional. 
Applicant asserts that the Examiner’s interpretation omits key components of the method, specifically the selection, manipulation, staining and input of particular data gathered by the computing device by the physician to then analyze.” Applicant asserts that these steps can only be accomplished by the physician, and constitutes the improvement over the prior art. Examiner disagrees. As noted by the Applicant, these steps are performed by a physician to select a sample, prepare the sample, determine a capture device, obtain an image of the sample, and manually correct for errors, selecting a corrected image. Selecting data for analysis or display is an ordinary mental process as in Electric Power Group.
The U.S.C. 103 Rejection
   With respect to Claims 1, 7 and 9, Applicant argues that Sun’s disclosure of cropping an image is not the same as manually correcting the image. In view of the specification, cropping may be reasonably included as a manual correction of the image.
With respect to Claim 2, Applicant argues that Malmros does not teach an analysis of an actual tissue. Malmros is a bio-spectral imaging system that uses a camera to take pictures of stained tissues to detect certain tissue pathology. Similarly, the pending claims analyze IMAGES of tissue, where the images have been captured using polarizing light.
With respect to Claim 10, Applicant argues that Unger’s teaching of using barium to 
With respect to Claim 7 Applicant argues that Doi is directed to analyzing x-ray images, not specific tissue samples. But the claims do not recite removing glare from a tissue sample; they recite removing glare form an image of a tissue sample, just as in Doi. Removing glare form an x-ray image by comparing pixel intensity to a threshold is the same process irrespective of the image type or how it was obtained.
Further, Applicant asserts that Gundogan is not a proper reference based on its publication date of 1/15/2010. However, Gundogan was published on 2/26/2009, well before the claimed priority date of 10/5/2009.
Next, Applicant argues that Okuzawa teaches selecting parameters for capturing an image, not after the image is obtained. Examiner disagrees. Okuzawa teaches “image processing parameters” not image acquisition parameters. Image data obtained from a medical imaging device is processed. This is not an image acquisition parameter as implied by the Applicant. A user can alter the setting for image density, contrast or frequency bands and reset the values to a default setting.
Applicant further asserts that Yan’s teaching of applying a top hat filter to an image of the eye is not related to the analysis of a placenta. Yan, as in the present invention applies a top hat filter to IMAGES of a tissue. This technique may readily be applied to any image. It appears that the Applicant is arguing the references separately when they are intended to be combined.

With respect to Claim 4, Applicant asserts that the amendment overcomes the rejection. However, the scope of the claim has not changed in that the claim requires analyzing – that is the recited interpreting - the vascular structure in the image by determining the timing of an event or stress to assess future health risks. The specification discloses that the correlation between the timing of events or stress and future health risks is indeed well-known. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rumsby G. (2006) An Introduction to PCR Techniques. In: Wheeler M.J., Hutchinson J.S.M. (eds) Hormone Assays in Biological Fluids. Methods in Molecular Biology, vol 324. Humana Press. https://doi.org/10.1385/1-59259-986-9:75 teaches that PCR techniques were developed in 1980s and involve structural changes to DNA. This teaching is relevant to the USC 101 analysis relative to Ariosa Diagnostics.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 25 March, 2021